Citation Nr: 1008688	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death due to VA medical treatment. 




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to August 
1964, and from June 1981 to March 1989.  He died in December 
2004.  The appellant is the Veteran's widow.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the RO that denied the appellant's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death as the result of VA treatment.  

In February 2008, the appellant testified at hearing via 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of these of proceedings is now part of the record.

In September 2008, the Board remanded the matter on appeal 
for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The appellant contends that the Veteran's death was caused by 
VA medical treatment he received from September to December 
of 2004.  

The appellant asserts that he was denied medical treatment by 
VA that could have saved his life.  She argues that the 
Veteran's primary care physician retired in October 2004 and 
that, despite his complicated medical history and medical 
conditions, he was not provided with a new primary care 
physician to oversee his care.  

The appellant also notes that the Veteran had been prescribed 
17 different medications and that many of these medications 
were not checked for interactions and might have contributed 
to his untimely death.  See the appellant's testimony at the 
hearing in February 2008.  

However, the Board finds that complete copies of the 
Veteran's VA treatment records from September 2004 to 
December 2004 have not been associated with the claims 
folder.  

A VA treatment activity record shows that the Veteran was 
seen at a VA health care facility on September 22, on October 
25 and 26, on November 18 and 30 and on December 2, 2004.  He 
was treated at another VA health care facility on September 
17, 2004 and November 13, 2004 (emergency room record).  

However, copies of treatment records referable to these 
visits are not of record.  The only treatment records of 
record are chest x-ray reports dated on October 25 and 
November 30, 2004.  The appellant also discusses the 
Veteran's treatment during the entire year of 2004.  VA 
treatment records dated from January 2004 to September 2004 
have not been provided.     

The Board finds that an attempt should be made to obtain any 
of the identified VA records.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1).  The Board finds that 
these records are relevant since the appellant discusses 
these records and argues that the records show negligence on 
the part of VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
the Veteran's treatment from the VA 
medical facilities in Newington and West 
Haven including lab reports and emergency 
room records dated from January 2004 to 
December 2004.  These should be 
incorporated into the Veteran's claims 
file.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.  The 
appellant also should be informed that 
she may submit medical evidence to 
support her claim.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then a Supplemental Statement of the Case 
should be furnished to the appellant and 
her representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


